Citation Nr: 0628607	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral foot condition, has been received.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected left knee 
degenerative joint disease.

3.  Entitlement to service connection for right foot pes 
planus, minimal hallux valgus of both great toes, and small 
muscle strain of both feet (claimed as bilateral foot 
condition) claimed as secondary to the service-connected left 
knee degenerative joint disease or the service-connected 
shrapnel wound of the left leg.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
May, August, and December 2004 rating decisions of the RO.  
Via the first, the RO granted service connection for left 
knee degenerative joint disease to which it assigned a 10 
percent disability evaluation.  The veteran is contesting the 
initial evaluation assigned.  Via the second, the RO denied 
entitlement to service connection for a bilateral foot 
condition, as new and material evidence, sufficient to reopen 
that claim, had not been received.  Via the third, the RO 
denied service connection for right foot pes planus, minimal 
hallux valgus of both great toes, and small muscle strain of 
both feet (claimed as bilateral foot condition) claimed as 
secondary to the service-connected left knee degenerative 
joint disease or the service-connected shrapnel wound of the 
left leg.

The RO previously denied direct service connection for a 
bilateral foot condition by January 2002 rating decision 
which became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  In its present adjudication, the 
RO denied the claim, as sufficient new and material evidence 
to reopen it had not been received.  A previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Further, regardless of RO action, 
the Board is legally bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of a claim.  Id.  The Board will address the 
matter below.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected left knee degenerative 
joint disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By January 2002 rating decision, the RO denied the 
veteran's claim of direct service connection for a bilateral 
foot condition; although he was sent notice of the denial by 
letter dated that month, he did not initiate an appeal, 
timely or otherwise.

2.  The evidence received since the January 2002 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for a bilateral foot 
condition.

3.  Competent medical evidence does not reveal that the 
veteran's right foot pes planus, minimal hallux valgus of 
both great toes, and small muscle strain of both feet 
(claimed as bilateral foot condition) are causally related to 
any service-connected disability.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the January 2002 rating 
action is not new and material, and the claim of entitlement 
to service connection for a bilateral foot condition on a 
direct basis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Right foot pes planus, minimal hallux valgus of both 
great toes, and small muscle strain of both feet (claimed as 
bilateral foot condition) are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Further, 
VA must advise the veteran of what constitutes new and 
material evidence to reopen a service connection claim.  Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2003, September 2004, and April 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim and to submit any 
treatment records pertinent to his claimed conditions, 
effectively informing him to submit any additional relevant 
evidence.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  The veteran was also advised of the reason for 
the prior denial and of the type of new and material evidence 
to submit in order to reopen the claim decided herein.  See 
Kent, supra.

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below, in which the claims are 
denied.  No disability ratings or effective dates will be 
assigned, therefore.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA and private medical treatment records.  
The RO also arranged for relevant VA medical examinations.  
Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

New and Material Evidence 

In a January 2002 rating decision, the RO denied the 
veteran's claim of service connection for a bilateral foot 
condition.  The veteran was provided notice of the decision 
and of his appellate rights that month.  He did not initiate 
an appeal, and the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(detailing the procedures and time limitations for filing 
appeals and reflecting the finality of rating decisions not 
timely appealed).  Nevertheless, a claim will be reopened in 
the event that new and material evidence is presented. 38 
U.S.C.A. § 5108.  Because the January 2002 rating decision 
was the last final disallowance, the Board must review all of 
the evidence submitted since that decision to determine 
whether the veteran's claim for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2002 rating 
decision consisted of the service medical records that are 
silent as to a bilateral foot condition, February to April 
1995 records of G.P. York, D.P.M. regarding bilateral foot 
treatment and the prescription of orthotics, a May 1997 X-ray 
study indicating osteoarthritis of the great toes, a June 
1997 VA psychiatric examination report showing an Axis III 
diagnosis of a bilateral foot condition, and a June 1997 VA 
Agent Orange examination report reflecting lateral foot pain 
with a history of flat feet and containing a diagnosis of 
flat feet by history apparently occurring before service and 
degenerative changes of the great toes.

Evidence received subsequent to the January 2002 rating 
decision consists of an October 2004 VA orthopedic 
examination report indicating that the veteran denied foot 
injuries in service and reflecting a diagnosis of moderate 
pes planus in the right foot, minimal hallux valgus of the 
great toes bilaterally, and small muscle strain of both feet.  
In the report, the examiner indicated that he could not opine 
regarding whether the foregoing diagnosed conditions 
developed secondary to the veteran's service-connected 
disabilities of the left lower extremity without resorting to 
speculation.  The examiner provided no other opinion 
regarding etiology.  

The Board has reviewed the evidence since the January 2002 
rating decision and has determined that it is new as it was 
not of record before the RO issued the final January 2002 
rating decision.  It is not material, however, because it is 
not probative of the issue at hand, which is whether the 
veteran's bilateral conditions of the feet are related to his 
period of active duty service.  While there is no doubt that 
the veteran has a bilateral foot condition, the new evidence 
contains no competent medical opinion reflecting a nexus 
between the bilateral foot condition and service.  Thus, the 
Board finds that the aforementioned evidence does not relate 
to any unestablished fact necessary to substantiate the 
veteran's claim of service connection for a bilateral foot 
disability and, due to the lack of nexus evidence, does not 
present the reasonable possibility of the substantiation of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim of service connection for a bilateral foot condition is 
not reopened.

Service Connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

The service medical records are silent as to right foot pes 
planus, minimal hallux valgus of both great toes, and/or 
small muscle strain of both feet.  The Board notes that 
service connection for left knee degenerative joint disease 
and for residuals of a shrapnel wound of the left leg is in 
effect.

In October 2004, the veteran was afforded a VA orthopedic 
examination that focused on the feet.  In the examination 
report, the examiner indicated that he had reviewed the 
entire record to include the service medical records.  On 
examination, the veteran denied any specific foot injuries in 
service and indicated that bilateral foot pain had its onset 
in 1985 or 1986.  He stated that there were no post-service 
injuries to the feet.  The veteran complained of severe 
bilateral foot pain as well as pain in the great toes.  On 
objective examination, the examiner noted moderate pes planus 
on the right but none on the left.  There were mild bunions 
bilaterally that were tender to palpation.  Following 
physical examination and a review of X-ray evidence, the 
examiner diagnosed moderate pes planus on the right, 
bilateral minimal hallux valgus, and small muscle strain of 
both feet.  

The examiner opined that following the examination of the 
veteran and pursuant to a review of the record, it did not 
appear that the veteran's diagnosed disabilities of the feet 
were related to the service-connected left knee degenerative 
joint disease or the service-connected shrapnel wound of the 
left leg.  Specifically, the examiner stated that such a 
conclusion would require speculation.  The examiner explained 
that the nature of the veteran's foot disorders as well as 
their uneven distribution did not necessarily lead to the 
conclusion that the veteran's claimed bilateral foot 
disabilities were related to the service-connected 
disabilities.

The Board first notes that the veteran is not competent to 
render medical opinions upon which the Board may rely.  Thus, 
the Board may not consider his views as to the etiology of 
his claimed foot disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Service connection for right foot pes planus, minimal hallux 
valgus of both great toes, and/or small muscle strain of both 
feet cannot be granted on a secondary basis.  The October 
2004 VA examiner indicated that he could not conclude, 
without resorting to speculation, that the foregoing were 
related to the service-connected left knee degenerative joint 
disease or to the service-connected shrapnel wound of the 
left leg.  As such, service connection for right foot pes 
planus, minimal hallux valgus of both great toes, and small 
muscle strain of both feet cannot be granted on a secondary 
basis.  38 C.F.R. § 3.310.  The Board emphasizes that service 
connection cannot be granted based on mere speculation.  See 
e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that service connection may not be based on a 
resort to speculation or even remote possibility, and medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in October 2004, a VA examiner opined 
that the veteran's disabilities of the feet could not be said 
to be related to the service-connected left lower extremity 
disabilities without resorting to speculation.  There is no 
conclusive and competent medical opinion to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of service connection for a bilateral foot 
condition remains denied.

Service connection for right foot pes planus, minimal hallux 
valgus of both great toes, and small muscle strain of both 
feet (claimed as bilateral foot condition) as secondary to 
service connected disability is denied.


REMAND

The veteran is seeking an increased rating for his service-
connected left knee disability.  The record does not contain 
sufficient medical evidence with which to evaluate the 
veteran's disability.  Thus, a remand to the RO is necessary 
in accordance with the instructions set forth below.

The RO should send the veteran corrective VCAA notice 
regarding effective dates pursuant to the Court's holding in 
Dingess/Hartman, which is discussed in detail above.

A VA orthopedic examination, to assess the current severity 
of the veteran's service-connected left knee disability, is 
needed.  The examiner must list and describe all symptoms of 
left knee disability to include left knee range of motion and 
comment upon whether functional loss due to pain and weakness 
causes additional disability beyond that reflected on range 
of motion measurement.  The examiner should also discuss 
findings with respect to weakened movement, excess 
fatigability, and incoordination.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran corrective VCAA 
notice regarding effective dates pursuant 
to the Court's holding in Dingess/Hartman.

2.  Schedule a VA orthopedic examination 
to determine the severity of the service-
connected left knee disability.  All 
symptoms and manifestations must be 
reported in detail.  With respect to range 
of motion, the examiner should comment 
upon whether functional loss due to pain 
and weakness causes additional disability 
beyond that reflected on range of motion 
measurements.  The examiner should 
indicate whether any additional disability 
results in additional loss of range of 
motion.  The examiner should also discuss 
findings with respect to weakened 
movement, excess fatigability, and 
incoordination, and indicate if any of 
these result in additional loss of range 
of motion.  The claims folder should be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was accomplished.  A 
rationale for all conclusions must be 
provided.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response thereto.

Thereafter, the case should be returned to the 
Board for the purpose of appellate disposition, 
if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


